DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ode (US 2011/0256826).
Regarding claim 1, Ode teaches a relay apparatus (relay station) for relay communication between a wireless base station (wireless base station) and a communication terminal (mobile station) [Figure 1, paragraph 29], the relay apparatus comprising:
a relay function management switch (power controller) for switching from on to off (powered off) a relay function for relaying communications between the wireless base station and the communication terminal based on satisfaction of a predetermined condition (number of mobile stations connected to the relay station does not exceed a threshold) (relay station is powered off by power controller when number of mobile stations connected to the relay station does not exceed a threshold) [paragraphs 92, 60-62, 68-69]; and
a signal transmitter for transmitting, to the communication terminal establishing a wireless communication connection with the relay apparatus, a signal to execute handover (handed over) to a handover destination (other relay station or wireless base station) if the predetermined condition has been satisfied (relay station requests one or more mobile stations communicating via the relay station to be handed over to other relay station or wireless base station) [paragraph 92], wherein the handover destination is identified prior to the predetermined condition being satisfied (relay station communicates with wireless base station to provide service to dead area before the number of mobile stations connected to the relay station does not exceed the threshold which suggests that the wireless base station is “identified prior to the predetermined condition being satisfied”) [paragraph 39].
Regarding claim 2, Ode teaches the relay apparatus according to claim 1, wherein, if the predetermined condition has been satisfied, the signal transmitter transmits, to the communication terminal, the signal to execute handover to the handover destination (relay station requests one or more mobile stations communicating via the relay station to be handed over to other relay station or wireless base station) [paragraph 92], wherein the communication terminal executes handover to the handover destination without making a measurement report on a received radio wave (handover is performed without any measurements) [paragraph 92].
Claims 14-16 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claim 17 recites similar subject matter as claim 2 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode (US 2011/0256826) in view of LI et al. (US 2015/0181498).
Regarding claim 3, Ode does not explicitly teach wherein the signal transmitter transmits a radio resource control ("RRC") connection reconfiguration including a specification of the handover destination.  In an analogous prior art reference, LI teaches a signal transmitter (Source eNB) transmits a radio resource control ("RRC") connection reconfiguration (RRC Conn. Reconf.) including a specification of the handover destination (Target eNB) (Source eNB transmits RRC Conn. Reconf. which includes Target eNB) [paragraph 28].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ode to allow the signal transmitter to transmit a radio resource control ("RRC") connection reconfiguration including a specification of the handover destination, as taught by LI, in order to perform the handover in accordance with a typical handover procedure in LTE, E-UTRA, and/or E-UTRAN networks.
Regarding claim 4, Ode teaches the relay apparatus according to claim 3, wherein the signal transmitter transmits, to the communication terminal, the signal to execute handover with the wireless base station with which the relay apparatus establishes a wireless communication connection serving as the handover destination (relay station requests one or more mobile stations to handover to wireless base station which it is connected to) [paragraph 92].
Regarding claim 5, Ode does not explicitly teach that the relay apparatus is installed in a moving body.  LI further teaches a relay apparatus (mobile relay) is installed in a moving body (vehicle) [paragraph 34].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ode to allow the relay apparatus to be installed in a moving body, as further taught by LI, in order to allow the relay apparatus to be deployed in certain areas.
Regarding claim 6, Ode does not explicitly teach that the relay apparatus further comprises:  a reception strength measurement part for measuring a radio wave reception strength from a plurality of movable relay apparatuses different from the relay apparatus; and wherein the signal transmitter transmits, to the communication terminal, the signal to execute handover with the relay apparatus, having a stronger radio wave reception strength among the plurality of movable relay apparatuses, serving as the handover destination.  LI further teaches that a relay apparatus (MR_1) comprises a reception strength measurement part for measuring a radio wave reception strength from a plurality of movable relay apparatuses different from the relay apparatus (MR_1 may perform measurements of neighboring cells or MRs) [Figure 7; paragraph 86]; and that a handover is executed to a second relay apparatus (MR_2, MR_1’), having a stronger radio wave reception strength among the plurality of movable relay apparatuses, serving as the handover destination [paragraphs 92, 97-99].  ].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ode to allow the relay apparatus to further comprise:  a reception strength measurement part for measuring a radio wave reception strength from a plurality of movable relay apparatuses different from the relay apparatus; and wherein the signal transmitter transmits, to the communication terminal, the signal to execute handover with the relay apparatus, having a stronger radio wave reception strength among the plurality of movable relay apparatuses, serving as the handover destination, as further taught by LI, in order to execute handover to the most suitable relay apparatus when a plurality of candidates are available.
Claim 18 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 19 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 20 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claim 21 recites similar subject matter as claim 6 and is therefore rejected on the same basis.

Claims 7-8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode (US 2011/0256826) in view of LI et al. (US 2015/0181498) as applied to claim 6 above, and further in view of Kitahara (US 2011/0177819).
Regarding claim 7, the combination of Ode and LI does not explicitly teach the relay apparatus further comprises: a change determination part for determining a temporal change in the radio wave reception strength from the plurality of movable relay apparatuses different from the relay apparatus; and wherein the signal transmitter transmits, to the communication terminal, the signal to execute handover with the relay apparatus, having a stronger radio wave reception strength and a smaller temporal change among the plurality of movable relay apparatuses, serving as the handover destination.  In an analogous prior art reference, Kitahara teaches an apparatus (base station) comprises: a change determination part for determining a temporal change (variation of received power level) in the radio wave reception strength from a plurality apparatuses different from the relay apparatus (base stations measured by measuring unit); and wherein the signal transmitter transmits, to the communication terminal, the signal to execute handover with the apparatus, having a stronger radio wave reception strength and a smaller temporal change (smaller variation of the received power level) among the plurality of movable relay apparatuses, serving as the handover destination (base station may execute handover to base station with a highest received power level or smaller variation of the received power level) [paragraphs 34, 37].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ode and LI to allow the relay apparatus to further comprise: a change determination part for determining a temporal change in the radio wave reception strength from the plurality of movable relay apparatuses different from the relay apparatus; and wherein the signal transmitter transmits, to the communication terminal, the signal to execute handover with the relay apparatus, having a stronger radio wave reception strength and a smaller temporal change among the plurality of movable relay apparatuses, serving as the handover destination, as taught by Kitahara, in order to control handover even under a circumstance that frequent handover occurs of the communication terminal.
Regarding claim 8, Kitahara teaches the relay apparatus according to claim 5 further comprising:
a change determination part for determining a temporal change change (variation of received power level) in a radio wave reception strength from a plurality of movable relay apparatuses different from the relay apparatus (base stations measured by measuring unit); and
wherein the signal transmitter transmits, to the communication terminal, the signal to execute handover with the relay apparatus, having a smaller temporal change (smaller variation of the received power level) among the plurality of movable relay apparatuses, serving as the handover destination (base station may execute handover to base station with smaller variation of the received power level) [paragraph 37].
	Claim 22 recites similar subject matter as claim 8 and is therefore rejected on the same basis.


Allowable Subject Matter
Claims 9-13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647